The plaintiffs petition for certification for appeal from the Appellate Court, 48 Conn. App. 849 (AC 16764), is granted, limited to the following issues:
“1. Whether the Appellate Court properly concluded that the trial court improperly vacated the arbitration award on the ground that the arbitration panel failed to apply the doctrine of collateral estoppel "with respect to a prior arbitration award on the same issue?
“2. Whether the Appellate Court properly concluded that the trial court improperly inteipreted the public policy exception as a basis for vacating the arbitration award as to the grievance no. 91-03?
“3. Whether the Appellate Court properly concluded that the arbitrators did not exceed their powers under General Statutes § 52-418 (a)?”